472 F.2d 1381
Bobby Joe FOY, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections,Respondent-Appellee.
No. 72-3541. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 21, 1973.

Jack B. Manning, Houston, Tex., (Court-appointed), for petitioner-appellant.
Crawford Martin, Atty. Gen., Lang A. Baker, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Appellant claims that his state court plea of guilty was involuntary and coerced because he had been subjected to an illegal search and seizure, had been denied an examining trial, and had been denied counsel for a substantial period of time, and after he obtained counsel it had been ineffective.  The federal habeas court found that his counsel had been effective and that appellant had entered a voluntary plea of guilty which waived the other asserted grounds for relief, they being non-jurisdictional in nature.  The finding that counsel was effective was not clearly erroneous.  The finding of waiver was correct.  McMillin v. Beto, 447 F.2d 453 (5th Cir. 1971).


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409